NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



AVIS BUDGET GROUP, INC. and              )
NATASHA A. MCCOY,                        )
                                         )
             Petitioners,                )
                                         )
v.                                       )             Case No. 2D19-577
                                         )
VIRGINIA I. YOUNG, individually and as   )
the guardian of the property of DAVID L. )
YOUNG, an incapacitated person;          )
COMBEE ENTERPRISES, INC.; and            )
CURTIS MARTIN,                           )
                                         )
             Respondents.                )
___________________________________)

Opinion filed August 21, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Polk County; Gerald P. Hill, II,
Judge.

Pete L. DeMahy and Orlando D. Cabeza
of DeMahy, Labrador, Drake, Victor,
Rojas, Cabeza, Markowitz & Shaw, Coral
Gables; and Philip Glatzer of Marlow,
Adler, Abrams, Newman & Lewis, Coral
Gables, for Petitioners Avis and McCoy.

K. Mitch Espat of Matt Law, Tampa, for
Respondent Young.

Hank B. Campbell of Campbell, Trohn,
Tamayo & Aranda, P.A., Lakeland, for
Respondent Combee.
Stephen A. Barnes, Tami A. Trimming and
John V. Trujillo, Jr., of Barnes Trial Group,
Tampa, for Respondent Martin.



PER CURIAM.

              Dismissed.




SILBERMAN, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                            -2-